Name: Council Regulation (EEC) No 1877/80 of 15 July 1980 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 17. 7 . 80 Official Journal of the European Communities No L 184/ 13 COUNCIL REGULATION (EEC) No 1877/80 of 15 July 1980 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1870/80 (2), and in particular Article 11 (4) thereof, Having regard to the proposal from the Commission, Whereas prices of the raw material used for products competing with starch products have undergone more pronounced changes than those of the raw materials used for making starch ; whereas this development justifies a reduction in production refunds ; Whereas, however, in order that greater account may be taken of developments in the general economic situation of the potato starch sector, it has been consid ­ ered necessary to increase the premium laid down for that sector ; Whereas it is necessary to fix the minimum price payable by the starch producer to the potato grower, in the light, particularly, of the prices obtaining at the start of the 1980/81 marketing year, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2742/75 is hereby amended as follows : 1 . in Article 1 ( 1 ), ' 17-23 ECU' shall be substituted for * 17 units of account'; 2. in Article 1 (2), '24-67 ECU' shall be substituted for '24-29 units of account' ; 3 . in Article 1 (3), '21-22 ECU' shall be substituted for '20-89 units of account'. Article 2 Article 2 of Regulation (EEC) No 2742/75 is hereby replaced by the following : 'Article 2 Member States shall grant a production refund of 27-74 ECU/tonne of potato starch .' Article 3 In Article 3 ( 1 ) of Regulation (EEC) No 2742/75, the amount '219-04 ECU' is replaced by '235-68 ECU'. Article 4 Article 3a of Regulation (EEC) No 2742/75 is hereby replaced by the following : Article 3a For the duration of the 1980/81 cereals marketing year, the Member States shall pay to the starch manufacturer a premium of 20 ECU per tonne of potato starch .' Article 5 Article 4 of Regulation (EEC) No 2742/75 is hereby amended as follows : 1 . in Article 4 ( 1 ), '21-19 ECU' shall be substituted for '20-91 units of account'; 2. in Article 4 (2), ' 17-23 ECU' shall be substituted for ' 17 units of account'; 3 . in Article 4 (3), '21-22 ECU' shall be substituted for '20-89 units of account'. Article 6 Article 7a of Regulation (EEC) No 2742/75 is hereby deleted . Article 7 Article 8 of Regulation (EEC) No 2742/75 is hereby amended as follows :  in the first indent, the phrase 'Article 26 of Regula ­ tion No 359/67/EEC' shall be replaced by 'Article 27 of Regulation (EEC) No 1418/76' ;  a subparagraph (e) shall be added as follows : '(e) the procedures for paying the premium referred to in Article 3a.' Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1980 for products covered by Regulation (EEC) No 2727/75 and from 1 September 1980 for products covered by Regulation (EEC) No 1418 /76 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) See page 1 of this Official Journal . L 184/ 14 Official Journal of the European Communities 17. 7 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1980 . For the Council The President J. SANTER